FILED
                               UNITED STATES DISTRICT COURT                                JAN z7 2009
                               FOR THE DISTRICT OF COLUMBIA                           Clerk, U.S. District and
                                                                                        Bankruptcy Courts

                                                  )
ERIC RODNEY HILL,                                 )
                                                  )
                Petitioner,                       )
                                                  )
        v.                                        )   Civil Action No.       O~     0143
                                                  )
SCOTT A MIDDLEBROOKS, Warden,                     )
                                                  )
                Respondent.                       )
------------------------------)

                                   MEMORANDUM OPINION

        Petitioner is a prisoner under sentence imposed by the Superior Court for the District of

Columbia on May 11, 2005. He has filed an application to proceed in forma pauperis and a pro

se habeas petition challenging his conviction. Specifically, he asserts that he was denied the

right to cross-examine his accusers and the right to present evidence at his criminal trial. (See

Pet. at 5-6; see also, generally, Attachment to Pet.) The application to proceed in forma pauperis

will be granted, but the petition will be dismissed without prejudice because this court lacks

jurisdiction to consider it.

        Collateral challenges to sentences imposed by the Superior Court must be brought in that

court by a motion made under D.C. Code § 23-110. See Blair-Bey v. Ouick, 151 F.3d 1036,

1042 (D.C. Cir. 1998) (§ 23-110 is exclusive remedy for such challenges). Such a motion "may

be made at any time." D.C. Code § 23-11 O(b). It is unclear from the petition whether or not the

petitioner has sought relief by filing a motion under § 23-110. In either case, however, this court

has no jurisdiction to entertain this petition. "An application for a writ of habeas corpus in behalf
of a prisoner who is authorized to apply for relief by motion [under § 23-110] shall not be

entertained by ... any Federal ... court ifit appears ... that the applicant has failed to make a

motion for relief under [§ 23-110] or that the Superior Court has denied him relief, unless it also

appears that the remedy by motion is inadequate or ineffective to test the legality of his

detention." D.C. Code § 23-110(g). Unlike other prisoners convicted in state courts or those

convicted in a United States District Court, "District of Columbia prisoner[ s] ha[ ve] no recourse

to a federal judicial forum [under either Section 2254 or Section 2255] unless [it is shown that]

the local remedy is inadequate or ineffective to test the legality of his detention." Garris v.

Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986) (internal footnote and quotation marks omitted); see

Byrd v. Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997) ("In order to collaterally attack his

sentence in an Article III court a District of Columbia prisoner faces a hurdle that a federal

prisoner does not.")

       Generally,"[s]ection 23-110 has been found to be adequate and effective because it is

coextensive with habeas corpus." Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. 1992); accord

Blair-Bey v. Quick, 151 F.3d at 1042 (describing § 23-110 remedy as "analogous to 28 U.S.C.

§ 2255 for prisoners sentenced in D.C. Superior Court who wished to challenge their conviction

or sentence.").

              In determining whether the local remedy is 'inadequate or ineffective,' we
      are guided by judicial interpretations of the statutory provisions enabling federal
      prisoners to challenge their convictions. The federal and local statutes are nearly
      identical in language, and functionally they are equivalent. The remedy now
      available to District of Columbia prisoners was patterned after that conferred upon
      federal prisoners, and both remedies are commensurate with habeas corpus. That
      judges of the Superior Court do not have the tenure and salary protection afforded
      federal judges does not call for a different conclusion. "[T]he judges of the
      Superior Court ofthe District of Columbia must be presumed competent to decide
      all issues, including constitutional issues, that routinely arise in the trial of
      criminal cases."

Garris v. Lindsay, 794 F.2d at 726 (quoting Swain v. Pressley, 430 U.S.372, 382-83 (1977))

                                                  2
                           ,   ,

(footnotes omitted). The mere denial of relief by the local courts does not render the local

remedy inadequate or ineffective. See id. at 727; Charles v. Chandler, 180 F.3d 753, 756-58 (6 th

Cir. 1999) (citing cases); Wilson v. Office ofthe Chairperson, 892 F. Supp. 277, 280 (D.D.C.

1995).

         Petitioner has not claimed, and it does not appear, that a motion under § 23-110 is

inadequate or ineffective to test the legality of his conviction and detention. Therefore, his

habeas petition before this court must be dismissed for lack of jurisdiction. An appropriate Order

accompanies this Memorandum Opinion.